DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 
As to Claim 1:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
A semiconductor device comprising:
 . . . a limiting unit that is connected to the second terminal and the control terminal of the second switching element to reduce fluctuation in voltage between the second terminal and the control terminal of the second switching element based on voltage fluctuation at the second terminal of the second switching element, 
wherein a current flowing to the second switching element is less than 30 A.
As to Claim 15:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
A semiconductor device comprising:
 . . . wherein the limiting unit includes 

the second diode is separate from the second switching element and includes a cathode electrically connected to the first terminal of the second switching element and an anode electrically connected to the frame, . . . 
 . . . the second diode wire electrically connects the anode of the second diode and the frame, and 
a current flowing to the second switching element is less than 30 A.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose telephone number is (303) 297-4243.  The examiner can normally be reached on Mon - Fri 8:30 - 5 ET Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-






/DM/             Examiner, Art Unit 2849

/DIANA J. CHENG/Primary Examiner, Art Unit 2849